Mitchell, J.,
concurring. In view of the undisputed fact that the railroad company knew that these smoke-stacks were in dangerous proximity to its track, I think it was guilty of negligence in running its trains without first causing these obstructions to be removed. But still, the negligence of defendant in placing these obstructions so near the track was the proximate cause of plaintiff’s injury, although it would not have occurred but for the succeeding negligence of the railroad company. It was simply a case of the concurrent or successive negligence of two persons, combined together, resulting in an injury to a third person, for -which he may recover damages from the one guilty of the first wrong, notwithstanding the succeeding negligence of the other united in producing the injury. Burrows v. March Gas & Coke Co., L. R. 5 Exch. 67; Illidge v. Goodwin, 5 C. & P. 190; Byrne v. Wilson, 15 Ir. C. L. 332; Pastene v. Adams, 49 Cal. 87; Ricker v. Freeman, 50 N. H. 420. On this ground I concur in the decision of the case.